MEMORANDUM **
Michael S. Uzan appeals from the district court’s order denying his motion to enforce his plea agreement. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Uzan contends that his package plea agreement was breached when a co-defendant received a more favorable sentence after Uzan pleaded guilty and the district court entered judgment. However, the plea agreement contains no provision entitling Uzan to receive a reduction in his sentence if a more favorable sentence was subsequently imposed upon a co-defendant. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.2005) (holding that this court will enforce the plain language of a plea agreement that is clear and unambiguous on its face). We conclude that Uzan’s plea agreement was not breached. See United States v. Allen, 434 F.3d 1166, 1174 (9th Cir.2006).
Uzan does not dispute that the appeal waiver in the plea agreement was knowing and voluntary. Because Uzan’s sentence comported with the agreement and the language of the waiver encompasses his right to appeal on the grounds raised here, we affirm the decision of the district court. See United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.